

114 S183 IS: Jobs and Premium Protection Act
U.S. Senate
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 183IN THE SENATE OF THE UNITED STATESJanuary 16, 2015Mr. Barrasso (for himself, Mr. Hatch, Mr. Alexander, Ms. Ayotte, Mr. Blunt, Mr. Burr, Mr. Coats, Mr. Crapo, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mr. Inhofe, Mr. Isakson, Mr. Kirk, Mr. Moran, Mr. Roberts, Mr. Rubio, Mr. Scott, Mr. Toomey, Mr. Vitter, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the annual fee on health insurance providers enacted by the Patient Protection and
 Affordable Care Act.1.Short titleThis Act may be cited as the Jobs and Premium Protection Act.2.Protecting patients
 from higher premiumsSection 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148), as amended by section 10905 of such Act and by section 1406 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), is repealed.